Title: John Low to Thomas Jefferson, 29 November 1811
From: Low, John
To: Jefferson, Thomas


          
            
                  Hond Sir 
                  Washington City, Novr 29th 1811
            
		  
		  I have sent you by mail, a Sett of the New Encyclopædia, published in Newyork, which a few years ago you did the honor to Subscribe to.—
		  His Excellency, Mr Madison, has also recd his sett for which he subscribed, at about the same time—I hope, Sir, the Books and Binding will meet your
			 approbation.—Be pleased, Sir, to order a draft for the amount, on this city, which is $
                  75.—I have carefully done them up, and hope they will arrive Safe.—With
			 Sentiments of the deepest respect for your dignified character and Virtuous life, and with the principles of true Republicanism,
            Believe me to be yours respectfully
                  Jno Low.
          
          
            P.S. I expect to be in town for 8 or 10 days yet, and a letter directed to me, at the Post Office, will come Safe.—
          
        